Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 08/31/2021.  Claims 1-21 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 13, and 15 of patent 10564829.
10564829
16737207
1. A method for optimizing window resize actions for a remoted application, wherein the remoted application has a server-side application window running within a remote desktop of a server system, and wherein the server-side application window is made accessible to a user of a client system in the form of a client-side application window displayed in a client desktop of the client system, the method comprising: 
receiving, by the client system from the server system, a notification that the server-side application window is being resized in the remote desktop;

if client system determines, upon receiving the notification that the server-side window is being resized in the remote desktop, that the user is currently entering one or more input commands for resizing the client-side application window: 
sending, by the client system to the server system, a message that causes the server system to cancel the resizing of the server-side application window;  

subsequently to sending the message that causes the server system to cancel the resizing of the server-side application window, allowing, by the client system, the user to resize the client-side application window in the client desktop via the one or more input commands without resizing the server-side application window;  and upon the user completing entering of the one or more input commands at the client system, sending, by the client system, a request to the server system for resizing the server-side application window according to a final size of the client-side application window in the client desktop, wherein the server system resizes the server-side application window 

transmitting, by the server system to the client system, a notification that the server-side application window is being resized in the remote desktop; 


Although the claims at issue are not identical, they are not patentable distinct from each other because Claims 1, 8 and 15 of application 16737207 are anticipated by Claims 1, 13, and 15 of patent 10564829.

Therefore, Claims 1, 18 and 19 of application 16737207 are rejected on the ground of an non-statutory obvious-type double patenting as being unpatentable over Claims 1, 13, and 15 of patent 10324586.

For the dependent claims of application 16737207:
Claim 5 of application 16737207 is obvious over claim 5 of patent 10564829 by reciting the framebuffer update of the server and client window resizing.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, and 15-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mahajan et al. (US 20060288306 A1, hereinafter Mahajan) in view of Bagrinovskiyet al. (US 9225611 B1, hereinafter Bagrinovskiyet).


As to independent claims 1, 8, and 15, Mahajan teaches a method for optimizing window resize actions for a remoted application (paragraph [0062], Each of such operating system 1026, application programs 1028, other program modules 1030, and program data 1032 (or some combination thereof) may include an embodiment of the systems and methods described herein, and also, paragraph [0048], From the server's point of view, the resize would still be happening but the user would have stopped moving the mouse. Such a step can serve to save processing resources), wherein the remoted application has a server-side application window running within a remote desktop of a server system (Fig. 1, paragraph [0011], server application graphical window 110; a system 100 configured to support a remote terminal session between a remote machine 102 and a local machine 104 over a network 106; 02 is the server system), and wherein the server-side application window is made accessible to a user of a client system in the form of a client-side application window displayed in a client desktop of the client system (paragraph [0011], The remote terminal session further causes a proxy graphical window 112 to be generated at the local machine 104 on a client desktop 114. The server application graphical window's representation, designated here as remotely generated application graphical window 116 can be painted or displayed over proxy graphical window 112), the method comprising: 
(paragraph [0043], At step 822 the process sends move/resize start information from the server side to the client side, such as from the server remote application manager 702 to the client remote application manager 710. This step serves to send the proper mouse position from the server side to the client side);
receiving, by the server system from the client system, a resize cancel signal indicating that the server system should cancel resizing of the server-side application window in the remote desktop, wherein the client system transmits the resize cancel signal in response to determining that the user is currently entering one or more input commands indicating that a window resize action for the client-side application window is in progress (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed; the flag is the signal, by setting the flag, the system set up a mode to stop resizing the information updating from client to server; the client and server communicates data signal back and forth based on the flag indicating the server to stop resizing), and 
subsequently to receiving the resize cancel signal, receiving, by the server system from the client system, a request to resize the server-side application window according to a final size of the client-side application window at completion of the window resize action (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed; the resize happens when the updating application graphical window on the client side completes; paragraph [0015], Upon completion of the user's resize command, the proxy graphical window 112 is updated to the size of outline 504. The remote machine then updates application graphical window 110 relative to the updated proxy graphical window size/location); and 
resizing, by the server system, the server-side application window in accordance with the final size of the client-side application window (paragraph [0077], At block 1114, the process updates the server application graphical window responsive to completion of the user command on the client side proxy graphical window).
Mahajan does not teach:
	a resize cancel message indicating that the server system should cancel resizing of the server-side application window in the remote desktop.
	Bagrinovskiyet teaches:
	a resize cancel indicating that the server system should cancel resizing of the server-side application window in the remote desktop (Col 5, line 5-15, One device can be a mobile device (or a desktop computer)--i.e., a client device, and another 
device is a remote computer or a server--i.e., a host device.  According to the 
exemplary embodiment, any attempts to move and resize the host application 
window generated on the client are blocked; Col 6 line 33-43, the client uses a window of the remote application and can perform manipulations over it by pressing on different areas of the screen.  Each screen pressing action triggers the client to send a command to the host; Col 6 line 54-63, The OS's response contains an application ID corresponding to the X and Y coordinates and a type of the window element.  The control-agent has the predetermined list of known elements with marks "needs to be blocked" or "does not need to be blocked." The control-agent checks the mark of the element.  If the element is "needs to be blocked" element, the algorithm for blocking move and resize operations is activated (See blocks 302, 303 and 106 in FIG. 3); "needs to be blocked" is the message to cancel resizing).
Since Mahajan teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resize cancel indicating that the server system should cancel resizing of the server-side application window in the remote desktop, as taught by Bagrinovskiyet, as the prior arts are in the same application field of server-client interface window user action synchronization, and Bagrinovskiyet further teaches message for canceling the server-side application window resize action. By incorporating Bagrinovskiyet into Mahajan would improve the integrity of Mahajan by allowing interception and blocking of mouse like control commands when working with a window of a remote application on a mobile device (Bagrinovskiyet, Col 1 line 10-12).

As to dependent claims 2, 9 and 16, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 wherein the server system detects that the server-side application window is being resized in the remote desktop via one or more window resizing signals sent by an operating system executing the remote desktop (paragraph [0039], At step 816, the process sends graphical window parameters from the server application graphical window 710 to server remote application manager 702).
Mahajan does not teach window resizing message.
	Bagrinovskiyet teaches:
	window resizing message (Col 6 line 54-63, The OS's response contains an application ID corresponding to the X and Y coordinates and a type of the window element.  The control-agent has the predetermined list of known elements with marks "needs to be blocked" or "does not need to be blocked." The control-agent checks the mark of the element.  If the element is "needs to be blocked" element, the algorithm for blocking move and resize operations is activated (See blocks 302, 303 and 106 in FIG. 3); "needs to be blocked" is the window resizing message).
Since Mahajan teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate window resizing message, as taught by Bagrinovskiyet, as the prior arts are in the same application field of server-client interface window user action synchronization, and Bagrinovskiyet further teaches message for canceling the server-side application window action. By incorporating Bagrinovskiyet into Mahajan would improve the integrity of Mahajan by allowing interception and blocking of mouse like control commands when working with a window of a remote application on a mobile device (Bagrinovskiyet, Col 1 line 10-12).


claims 3, 10 and 17, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 wherein upon receiving the resize cancel signal, the server-side application window remains a fixed size in the remote desktop until the completion of the window resize action (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed; the resize happens when the updating application graphical window on the client side completes).
Mahajan does not teach the resize cancel message.
	Bagrinovskiyet teaches:
	the resize cancel message (Col 6 line 54-63, The OS's response contains an application ID corresponding to the X and Y coordinates and a type of the window element.  The control-agent has the predetermined list of known elements with marks "needs to be blocked" or "does not need to be blocked." The control-agent checks the mark of the element.  If the element is "needs to be blocked" element, the algorithm for blocking move and resize operations is activated (See blocks 302, 303 and 106 in FIG. 3); "needs to be blocked" is the message to cancel resizing).
Since Mahajan teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resize cancel message, as taught by Bagrinovskiyet, as the prior arts are in the same application field of server-client interface window user action synchronization, and Bagrinovskiyet further teaches interception and blocking of mouse like control commands when working with a window of a remote application on a mobile device (Bagrinovskiyet, Col 1 line 10-12).

Claims 4-5, 11-12, and 18-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mahajan et al. (US 20060288306 A1, hereinafter Mahajan) in view of Bagrinovskiyet al. (US 9225611 B1, hereinafter Bagrinovskiyet) in view of Ballard et al. (US 20140002361 A1, hereinafter Ballard).

As to dependent claims 4, 11 and 18, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 further comprising: transmitting, by the server system to the client system, a plurality of updates of the remote desktop while the window resize action for the client-side application window is in progress (paragraph [0043], At step 822 the process sends move/resize start information from the server side to the client side, such as from the server remote application manager 702 to the client remote application manager 710. This step serves to send the proper mouse position from the server side to the client side; paragraph [0048], by this time, the process recognizes that a resize is happening, or is going to happen, on the client side).
	Mahajan/Bagrinovskiyet does not teach framebuffer updates.
Ballard teaches framebuffer updates (paragraph [0019], The second processing device may be configured to provide an updated remote system frame buffer across the network to the local client system, the updated remote system frame buffer including the updated remote system mouse position).
Since Mahajan/Bagrinovskiyet teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate framebuffer updates as taught by Ballard, as the prior arts are in the same application field of remote interface data synchronization, and Ballard further teaches frame buffer data copying. By incorporating Ballard into Mahajan/Bagrinovskiyet would expand the utility of Mahajan/Bagrinovskiyet by allowing to synchronize local and remote mouse pointers (Ballard, [0052]).

As to dependent claims 5, 12 and 19, the rejection of claim 4 is incorporated. Mahajan teaches the method of claim 4 wherein, for each update received from the server system, the client system (paragraph [0075], For instance, the server application graphical window may be updated to reflect the user command. Communications for updating the client proxy graphical window are utilized to update the client side and the updated server application graphical window is remoted and painted over the updated proxy graphical window): 
determines a portion of the update corresponding to contents of the server-side application window; scales the portion to match a current size of the client-side application window; and draws the scaled portion within the client-side application window (paragraph [0076], For instance, if the user started move/resize utilizing a system menu, then a system command message can be posted to the proxy graphical window with an appropriate system-command; paragraph [0077], At block 1116, the process transmits the updated server application graphical window to resynchronize the remotely generated application window and the client proxy graphical window).
	Mahajan/Bagrinovskiyet does not teach framebuffer updates.
Ballard teaches framebuffer updates (paragraph [0019], The second processing device may be configured to provide an updated remote system frame buffer across the network to the local client system, the updated remote system frame buffer including the updated remote system mouse position).
Since Mahajan/Bagrinovskiyet teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate framebuffer updates as taught by Ballard, as the prior arts are in the same application field of remote interface data synchronization, and Ballard further teaches frame buffer data copying. By incorporating Ballard into Mahajan/Bagrinovskiyet would expand the utility of Mahajan/Bagrinovskiyet by allowing to synchronize local and remote mouse pointers (Ballard, [0052]).

Claims 6-7, 13-14, and 20-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mahajan et al. (US 20060288306 A1, hereinafter Mahajan) in view of Bagrinovskiyet al. (US 9225611 B1, hereinafter Bagrinovskiyet) in view of Orlov et al. (US 9093050 B1, hereinafter Orlov).

claims 6, 13 and 20, the rejection of claim 1 is incorporated. Mahajan teaches the method of claim 1 further comprising, subsequently to receiving the resize cancel signal but prior to receiving the request: 
resizing, by the server system, the server-side application window in the remote desktop to match a current size of the client-side application window in the client desktop (paragraph [0077], At block 1114, the process updates the server application graphical window responsive to completion of the user command on the client side proxy graphical window); and Bagrinovskiyet teaches the resize cancel message (Col 6 line 54-63, The OS's response contains an application ID corresponding to the X and Y coordinates and a type of the window element.  The control-agent has the predetermined list of known elements with marks "needs to be blocked" or "does not need to be blocked." The control-agent checks the mark of the element.  If the element is "needs to be blocked" element, the algorithm for blocking move and resize operations is activated (See blocks 302, 303 and 106 in FIG. 3); "needs to be blocked" is the message to cancel resizing).
	Mahajan/Bagrinovskiyet does not teach:
updating the application window at a periodic interval.
Orlov teaches:
updating the application window at a periodic interval (Col 11 line 10-34, For example, the display manager 132 may periodically (e.g., at predetermined intervals) send the updates from the screen update buffer 122 to the display device 108; Under some situations, such as when a graphical user interface element appears or is removed (e.g., a window is opened or closed), the display manager 132 may delay (e.g., pause) sending the updates 212 to the display device and accumulate updates 212 in the screen update buffer 122).
Since Mahajan/Bagrinovskiyet teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating the application window at a periodic interval, as taught by Orlov, as the prior arts are in the same application field of interface window data update, and Orlov further teaches sending update periodically. By incorporating Orlov into Mahajan/Bagrinovskiyet would expand the utility of Mahajan/Bagrinovskiyet by allowing to accumulate updates in the screen update buffer (Orlov, Col 11 line 10-34).

As to dependent claims 7, 14, and 21, the rejection of claim 6 is incorporated. Mahajan teaches the method of claim 6 wherein while the window resize action for the client-side application window is in progress (paragraph [0048], the process recognizes that a resize is happening, or is going to happen, on the client side. This step can be accomplished among other ways, by setting some type of flag which tells the server side to stop updating the application graphical window until the resize is completed).
	Mahajan/Bagrinovskiyet does not teach:
the periodic interval is dynamically changed based upon one or more criteria determined while the window is in progress.
Orlov teaches:
the periodic interval is dynamically changed based upon one or more criteria determined while the window is in progress (Col 11 line 10-34, For example, when the window 142 is opened (e.g., by the first application 126), the display manager 132 may determine a period of time 214 to delay sending the updates 212 to the display device 108.  In some cases, the period of time 214 may be modified based on one more of the properties 146 of the window 142.  For example, the display manager 132 may modify the period of time 214 based on the sensitivity setting 202, the size 204, the shape 206, the draw mode 208, other properties 210).
Since Mahajan/Bagrinovskiyet teaches a method of resizing server-client application windows, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the periodic interval is dynamically changed based upon one or more criteria determined while the window is in progress as taught by Orlov, as the prior arts are in the same application field of interface window data update, and Orlov further teaches sending update periodically. By incorporating Orlov into Mahajan/Bagrinovskiyet would expand the utility of Mahajan/Bagrinovskiyet by allowing to accumulate updates in the screen update buffer (Orlov, Col 11 line 10-34).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 15. 
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
	As to independent claims 1, 8, and 15, Applicant argues that combination of Mahajan in view of Bagrinovskiyet does not teach the element “receiving, by the server 
Contrary as argued by the applicant, As the primary prior art, Mahajan teaches “receiving, by the server system from the client system, a resize cancel signal indicating that the server system should cancel resizing of the server-side application window in the remote desktop, wherein the client system transmits the resize cancel signal in response to determining that the user is currently entering one or more input commands indicating that a window resize action for the client-side application window is in progress” by paragraph [0048], by a flag on the client side computer which tells the server side to stop updating the application graphical window until the resize is completed. Thus for data communication from the server to the client, even though Mahajan does not explicitly teach the client transmitting a cancel message to the server, once the flag is checked, a signal must be communicated back to the server to stop the resizing at the server side.  Mahajan does not explicitly teach what type of signal it has used for the resize cancelling on the server. Bagrinovskiyet makes up what is not taught by Mahajan, that is, the element “a resize cancel message indicating that the server system should cancel resizing of the server-side application window in the remote desktop”. Even though “a resize cancel message” is recited as a claim element, the term “resize cancel” is still a function language, which does not specify the actual format of the resize cancel message. Bagrinovskiyet teaches application window data the mark such as "needs to be blocked" as a type of resize cancel message (Col 6 line 54-63). Mahajan combined with Bagrinovskiyet makes the signal data communicating between the client and the server be more specific as a message.
	As a conclusion, Mahajan in view of Bagrinovskiyet teaches the amended independent claims 1, 8, and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143